Title: John Adams to Abigail Adams, 21 June 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia June 21. 1777
     
     It would give Pleasure to every Body your Way but the few, unfeeling Tories, to see what a Spirit prevails here.
     The Allarm which How was foolish enough to spread by his March out of Brunswick, raised the Militia of the Jersies universally, and in this City it united the Whiggs, to exert themselves under their new Militia Law, in such a Degree that nobody here was under any Apprehensions of danger from Hows March. It seemed to be the general Wish that he might persevere in his March that he might meet with certain Destruction.
     But the poor Wretches have skulked back to Brunswick.—This is a great Disgrace. It will be considered so in Europe. It is certainly thought so by our People, and it will be felt to be so by their own People—the poor Tories especially.
     It will dispirit that Army in such a manner, that Desertions will become very numerous.
     The Tories in this Town seem to be in absolute Despair. Chopfallen, in a most remarkable Manner. The Quakers begin to say they are not Tories—that their Principle of passive Obedience will not allow them to be Whiggs, but that they are as far from being Tories as the Presbyterians.
     The true Secret of all this is, We have now got together a fine Army, and more are coming in every day. An Officer arrived from Virginia, this day, says he passed by Three Thousand continental Troops between Williamsbourg and this Town.—I am with an Affection, that neither Time nor Place can abate, Yours, ever Yours.
    